        Case 1:18-cr-00364-PGG Document 434 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

               -against-
                                                                   ORDER
 ANTOINE SLAUGHTER,
                                                               18 Cr. 364 (PGG)
                       Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference currently scheduled for January 27, 2021 is adjourned sine die. A

violation of supervised release (“VOSR”) proceeding will take place on February 4, 2021 at

3:00 p.m. Defense counsel must submit a letter to the Court no later than January 29, 2021,

regarding whether Defendant agrees to proceed remotely at the VOSR proceeding.

Dated: New York, New York
       January 25, 2021
